     Case 4:20-cr-00095-LGW-CLR Document 48 Filed 03/10/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA,            )
                                     )
v.                                   )            CR420-095
                                     )
RODNEY BRYANT,                       )
                                     )
      Defendant.                     )

                                    ORDER

      The Court has received correspondence from the director of the

facility conducting the mental health examination of defendant. Doc. 22

(Order); Ex. A (letter). The applicable statute expressly contemplates that

“[t]he director of the facility [charged with conducting the examination]

may apply for a reasonable extension [of the presumptive deadlines

imposed for submitting a report], . . . upon a showing of good cause that

the additional time is necessary to observe and evaluate the defendant.”1

18 U.S.C. § 4247(b). Accordingly, the extension request is GRANTED.

The evaluation should conclude no later than June 7, 2021 and the report

should be submitted within fourteen days of the conclusion of the




1
  Generally, non-parties are not permitted to submit motions, and, even where they
are, they are not permitted to do so through correspondence addressed to a judge.
     Case 4:20-cr-00095-LGW-CLR Document 48 Filed 03/10/21 Page 2 of 4




evaluation. The Clerk of Court is DIRECTED to provide a copy of this

Order to the facility, as requested, by fax to T. Slade-Hill, Psychology

Technician, at (919) 575-2015, and Antonia Loyd, Supervisory Inmate

Systems Specialist, at (919) 575-2003.

     SO ORDERED, this 10th day
                             y of March,, 2021.

                                  _______________________________
                                    __________________________
                                  CHR
                                    RISTOPH
                                         PH
                                         P  E L. RAY
                                   HRISTOPHER
                                           HER
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
Case 4:20-cr-00095-LGW-CLR Document 48 Filed 03/10/21 Page 3 of 4




                         EXHIBIT A
Case 4:20-cr-00095-LGW-CLR Document 48 Filed 03/10/21 Page 4 of 4
